Citation Nr: 1528556	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-26 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.  


REPRESENTATION


Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO denied the claim for service connection for diabetes mellitus based on the determination that such disability was not related to service, to include as to due to any herbicide exposure.  

2.  The Veteran did not submit a notice of disagreement for the July 2009 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for diabetes mellitus.

3.  The evidence received since the July 2009 rating decision is essentially cumulative and redundant of evidence previously of record at the time of the July 2009 rating decision, or the evidence does not raise a reasonable possibility of substantiating the claim for service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision, which denied entitlement to service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).
2.  New and material evidence has not been received to reopen the claim of service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, to include an application to reopen a previously denied claim, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); VAOPGCPREC 6-2014.  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication VCAA notice by letter in September 2011, in which the Veteran was notified of the evidence necessary to support an application to reopen the previously denied claim for service connection for diabetes mellitus.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  The letter also discussed how VA determines the effective date and disability rating.  As such, VA has fulfilled its duty to notify.  



Duty to Assist

VA has fulfilled its duty to assist in that it has obtained all identified and available evidence needed to substantiate the claim.  Service personnel records, service treatment records, post-service treatment records, and lay statements have been associated with the record.  The Board concludes that VA's duty to assist is satisfied. 

Application to Reopen the Claim for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a July 2009 rating decision, the RO denied the claim for service connection for diabetes mellitus based on the determination that such disability was not related to service, to include as to due to any herbicide exposure.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the July 2009 decision.  Moreover, no new and material evidence was submitted within a year of the July 2009 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

The Board acknowledges that a copy of an October 2009 letter from the Veteran to his Congressman was submitted to VA by the Congressman in October 2009.  This letter cannot be construed as a notice of disagreement because this was not a written communication submitted to VA by the Veteran or his representative, in which the Veteran or his representative expressed disagreement with the July 2009 rating decision and a desire to contest the result.  See 38 C.F.R. § 20.201 (2014); October 2009 letter from the Veteran; October 2009 email from the Congressman (asking VA to advise as to whether the Veteran has filed an appeal); November 2009 email from VA (advising the Congressman that the Veteran has not filed an appeal, and that if he would like to file an appeal, the Veteran should write to VA and specify the issue with which he disagrees).  There is no other communication received by VA from the Veteran or his representative within one year of the July 2009 rating decision that could be construed as a notice of disagreement. 

At the time of the July 2009 rating decision, the evidence of record included the Veteran's service personnel records, service treatment records, VA treatment records, which showed an initial diagnosis of diabetes mellitus in 2001 and treatment thereof during that appeal period, and the Veteran's contentions.  

At the time of the July 2009 rating decision, the Veteran had contended that he had service in Vietnam while serving aboard the USS Vancouver, and that the USS Vancouver went to Vietnam during his tour of duty.  See e.g., February 2007 claim.  The Veteran also reported that he was exposed to an herbicide agent in Haiphong Harbor and in Vietnam.  Id.  The Veteran contended that he served in Vietnam while aboard the USS Vancouver as a QM3, and that he was "on the shore patrol en routing Marines to the beach, [he] was in the waters on Haiphong aboard the USS Vancouver," and that they deployed many Marines from their ship.  See March 2009 Veteran statement.  The Veteran also reported that he was exposed to herbicides "by being on land transporting Marines from the ship to land."  See July 2009 Veteran statement.  The Veteran also reported that he received the Vietnam Service Medal and that his DD-214 erroneously did not include this decoration.  See July 2009 Veteran statement.  

Since the July 2009 rating decision, VA received the Veteran's October 2009 letter to his Congressman, which was submitted to VA by the Congressman in October 2009.  The Board finds that this October 2009 letter does not constitute new and material evidence received by VA within a year of the July 2009 rating decision.  Thus, the October 2009 letter does not constitute evidence submitted in conjunction with a pending claim and does not vitiate the finality of the July 2009 rating decision.  See 38 C.F.R. § 3.156(b).  The Veteran's contentions in this letter that the USS Vancouver came close enough towards land to off-board the Marines which they were deploying and that he received the Vietnam Service Medal are essentially cumulative and redundant of the Veteran's previous reports and are therefore not new.  In this letter, the Veteran also contended that they were fired upon and they returned fire to the shore.  This evidence is not new in that it is essentially redundant of the Veteran's previous report that the ship served off shore of Vietnam.  

Since the July 2009 rating decision, the Veteran submitted statements in September 2011 that reiterated his statements from the October 2009 letter; and, for the above reasons, these contentions are not new and material.  The Veteran also submitted lay statements dated May 2012 from his brothers in which his brothers testified as to receiving letters from the Veteran in which the Veteran stated that he was aboard the USS Vancouver in Vietnam.  These lay statements show evidence that is cumulative and redundant of the information of record at the time of the July 2009 rating decision and is therefore not new.  The Veteran also submitted a statement in September 2011 in which he noted the name of his ship's captain.  The name of his ship's captain is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim, does not trigger VA's duty to provide a medical examination, and does not raise a reasonable possibility of substantiating the Veteran's claim.  The Veteran also submitted information and treatment records to show that he currently has diabetes mellitus.  Because the evidence previously considered showed that the Veteran had diabetes mellitus, this information does not relate to an unestablished fact necessary to substantiate the claim and is therefore not material. 

The Board acknowledges that since the July 2009 rating decision, the Veteran submitted a printout in September 2011 from a website that provides a detailed history showing that the USS Vancouver served as a support ship in the harbors of North Vietnam and in Vietnam waters in 1973.  Also, VA retrieved detailed information in January 2012 from the Defense Personnel Records Information Retrieval System (DPRIS), which referenced the USS Vancouver's command history and deck logs.  The DPRIS shows that the USS Vancouver did serve in Vietnam waters in 1973, specifically off the coast of Vietnam at the Haiphong Roadstead.  Accordingly, the information from the website and from the DPRIS is not new in that it is essentially cumulative and redundant of the Veteran's previous report that the ship served off the coast of Vietnam and in Haiphong Harbor during his service aboard the ship.  

The Board also notes that since the July 2009 rating decision, information retrieved by VA in January 2012 from the DPRIS shows that the USS Vancouver anchored off the Barak River in 1975.  The Barak River is not located in Vietnam.  See January 2012 VA Memorandum.  Also, in his September 2013 Form 9, the Veteran noted that the USS Vancouver is on the list of Agent Orange ships.  The record reflects that the USS Vancouver is on the list of Agent Orange ships; however, the dates of conceded Agent Orange exposure are from August 1966 through 1971, prior to the Veteran's period of service.  See January 2012 VA Memorandum.  Thus, this evidence is not material in that it does not trigger VA's duty to provide a medical examination and does not raise a reasonable possibility of substantiating the Veteran's claim.  

For the above reasons, the Board finds that new and material evidence has not been received to reopen the previously denied claim of service connection for diabetes mellitus, and the application to reopen the claim is denied.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
As the evidence received since the July 2009 Board decision does not fulfill the threshold burden of constituting new and material evidence to reopen the prior final rating decision, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence sufficient to reopen a previously denied claim of entitlement to service connection for diabetes mellitus has not been received, and the claim to reopen is denied.    




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


